


Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to the Employment Agreement is dated as of November 7, 2014
between Inovio Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
and Dr. Mark Bagarazzi (“Executive”).
Recitals:
WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of December 10, 2009, as amended on December 31, 2012 (the “Employment
Agreement”), which specifies various terms and conditions of Executive’s
employment with the Company; and
WHEREAS, the Company considers it essential to its best interests and that of
its stockholders to foster the continued employment of key management personnel;
and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a change in control of the Company may exist and that such
possibility, and the uncertainty and questions that it may give rise to among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders;
WHEREAS, the Board, acting through its Compensation Committee, has determined
that appropriate steps should be taken to compensate Executive for Executive’s
continued attention and dedication in the face of potentially distracting
circumstances arising from the possibility of a change in control of the
Company; and
WHEREAS, in order to induce Executive to remain in the employ of the Company and
in consideration of Executive’s undertakings set forth herein, the Company
agrees that Executive shall receive the change of control benefits set forth in
this Amendment under the circumstances described below;
NOW THEREFORE, the Company and Executive agree to amend the Employment,
effective as of the date specified below, as follows:
1.The Employment Agreement is hereby amended to create new Sections 7A and 7B,
which shall be inserted into the Employment Agreement after Section 7 and before
Section 8 and shall provide in their entirety as follows:
7A.    Change in Control Provisions.
a.    Effect of Termination Following Change in Control. If, within the
six-month period prior to or within 12 months following a Change in Control (as
defined below), Executive becomes no longer employed by the Company or its
acquiror or successor or any affiliate thereof as a result of a termination of
Executive’s employment either as a Termination Without Cause or a Termination
For Good Reason, Executive shall be entitled to receive (i) the payments and
other rights provided in Section 7(c) hereof and (ii) a lump sum cash severance




--------------------------------------------------------------------------------




payment, paid within 15 days after the later of the date of termination or the
date of the Change in Control, equal to the sum of Executive’s monthly base
salary (as in effect immediately prior to such termination) and the Pro‑Rata
Bonus Amount (as defined below) multiplied by 12, but discounted to present
value from the dates such payments would be made if paid on a monthly basis for
such 12-month period, based on the 100% short‑term Applicable Federal Rate
(compounded annually) under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), as in effect at the time of payment.
b.    Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred upon:
(i)    an acquisition subsequent to the date hereof by any person, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), of
beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (“Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (2) any acquisition by the Company; and (3) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company;
(ii)    a change in the composition of the Board such that during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii) or (iv) of this Section 7A(b)) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two‑thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the members thereof;
(iii)    the approval by the stockholders of the Company of a merger,
consolidation, reorganization or similar corporate transaction, whether or not
the Company is the surviving corporation in such transaction, in which
outstanding shares of Common Stock are converted into (A) shares of stock of
another company, other than a conversion into shares of voting common stock of
the successor corporation (or a holding company thereof) representing 51% or
more of the voting power of all capital stock thereof outstanding immediately
after the

2

--------------------------------------------------------------------------------




merger or consolidation or (B) other securities (of either the Company or
another company) or cash or other property;
(iv)    the approval by stockholders of the Company of the issuance of shares of
Common Stock in connection with a merger, consolidation, reorganization or
similar corporate transaction in an amount in excess of 49% of the number of
shares of Common Stock outstanding immediately prior to the consummation of such
transaction; or
(v)    the approval by the stockholders of the Company of (A) the sale or other
disposition of all or substantially all of the assets of the Company or (B) a
complete liquidation or dissolution of the Company.
c.     For the purposes of this Agreement, “Pro Rata Bonus Amount” shall mean
one-twelfth of the greater of (A) the most recent annual cash bonus paid to
Executive prior to the date of his termination, or (B) the average of the three
most recent annual cash bonuses paid to Executive prior to the date of his
termination. The rights of Executive and the obligations of the Company under
this Section 7(c) shall remain in full force and effect notwithstanding the
expiration of the Term, whether by failure of the Board to extend such Term or
otherwise, and the failure of the Board to extend such Term shall be deemed a
Termination Without Cause under this Section 7A(c).
d.    Executive shall not be entitled to any compensation under this Section 7A
unless Executive executes and delivers the Release to the Company in form and
substance satisfactory to the Company, by which Executive releases the Company
from any obligations and liabilities of any type whatsoever, except for the
Company’s obligation to provide the compensation and benefits specified in
Section 7 and this Section 7A. The parties hereto acknowledge that the payments
to be provided under this Section 7A are to be provided in consideration for the
Release.
7B.    Notwithstanding any provisions of Section 7 or 7A to the contrary:
a.    If any of the payments or benefits received or to be received by Executive
in connection with Executive’s termination of employment in respect of a Change
in Control, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company (all such payments and benefits, being
hereinafter referred to as the “Total Payments”), would be subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Code, Executive shall
receive the Total Payments and be responsible for the Excise Tax; provided,
however that Executive shall not receive the Total Payments and the Total
Payments shall be reduced to the Safe Harbor Amount (defined below) if (1) the
net amount of such Total Payments, as so reduced to the Safe Harbor Amount (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than or equal to (2) the net amount of

3

--------------------------------------------------------------------------------




such Total Payment without such reduction (but after subtracting the net amount
of federal, state and local income taxes on such Total Payments and the amount
of Excise Tax to which Executive would be subject in respect of such unreduced
Total Payments). The “Safe Harbor Amount” is the amount to which the Total
Payments would hypothetically have to be reduced so that no portion of the Total
Payments would be subject to the Excise Tax.
b.    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm which was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of Section
280G(b)(4)(B) of the Code) in excess of the base amount (within the meaning of
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code. If
the Auditor is prohibited by applicable law or regulation from performing the
duties assigned to it hereunder, then a different auditor, acceptable to both
the Company and Executive, shall be selected. The fees and expenses of Tax
Counsel and the Auditor shall be paid by the Company.
c.    In the event it is determined that the Safe Harbor Amount is payable to
Executive, then the severance payments provided under Sections 7(c) and 7A that
are cash shall first be reduced on a pro rata basis, and the non-cash severance
payments shall thereafter be reduced on a pro rata basis, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax.
2.    All provisions of the Employment Agreement, as amended by this Amendment,
that, by their terms, whether express or implied, are intended to continue
beyond the termination of Executive’s employment shall thereafter continue in
effect.
3.    The parties acknowledge and agree that all of the terms, provisions,
covenants and conditions of the Employment Agreement shall hereafter continue in
full force and effect in accordance with the terms thereof, except to the extent
amended, modified, deleted or revised herein.
(Signature page follows.)

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement on the date first above written.


INOVIO PHARMACEUTICALS, INC.




By:    /s/ J. JOSEPH KIM                
J. Joseph Kim
President and CEO




EXECUTIVE:




/s/ MARK BAGARAZZI                
Mark Bagarazzi




DM3\2918545.5

5